Exhibit 10.1

 

Stock Incentive Plan
20   Performance Share Award
Agreement

 

Ingredion Incorporated

 

, 20

 

--------------------------------------------------------------------------------


 

Contents

 

Article 1. Performance Period

1

 

 

Article 2. Value of Performance Shares

1

 

 

Article 3. Performance Shares and Achievement of Relative Total Shareholder
Return

1

 

 

Article 4. Termination Provisions

3

 

 

Article 5. Dividends

4

 

 

Article 6. Form and Timing of Payment of Performance Shares

4

 

 

Article 7. Nontransferability

5

 

 

Article 8. Income Tax and Social Insurance Contribution Withholding

5

 

 

Article 9. Participant Data Privacy

6

 

 

Article 10. Administration

7

 

 

Article 11. Clawback Policy

7

 

 

Article 12. Miscellaneous

7

 

--------------------------------------------------------------------------------


 

Ingredion Incorporated
Stock Incentive Plan
20   Performance Share Award Agreement

 

You have been selected to be a participant in the Ingredion Incorporated Stock
Incentive Plan (the “Plan”), as specified below:

 

Performance Period:

 

, 20 to           , 20

 

 

 

Performance Measure:

 

Relative Total Shareholder Return

 

THIS AGREEMENT (the “Agreement”) effective as of          , 20  , represents the
grant of Performance Shares by Ingredion Incorporated, a Delaware corporation
(the “Company”), to the Participant named above, pursuant to the provisions of
the Plan.

 

If there is any inconsistency between the terms of this Agreement and the terms
of the Plan, except as otherwise expressly provided in the Plan, the Plan’s
terms shall completely supersede and replace the conflicting terms of this
Agreement.  All capitalized terms shall have the meanings ascribed to them in
the Plan, unless specifically set forth otherwise herein.  The parties hereto
agree as follows:

 

Article 1. Performance Period

 

The Performance Period commences on         , 2014 and ends on            , 20 
.

 

Article 2. Value of Performance Shares

 

Each Performance Share shall represent and have a value equal to one share of
Common Stock as detailed herein.

 

Article 3. Performance Shares and Achievement of Relative Total Shareholder
Return

 

(a)         The number of Performance Shares to be earned under this Agreement
shall be based upon the achievement of the Company’s preestablished Relative
Total Shareholder Return (“TSR”) percentile ranking performance as approved by
the Compensation Committee of the Company’s Board of Directors (the “Committee”)
for the Performance Period, based on the following chart:

 

1

--------------------------------------------------------------------------------


 

Total Shareholder Return

 

TSR Percentile
Ranking Goal

 

Percent of Target
Performance Share
Award Earned

 

 

 

>     th

 

 

200% (maximum)

       th

 

 

150%

       th

 

 

100% (target)

       th

 

 

  75%

       th

 

 

  50% (threshold)

<     th

 

 

    0%

 

Interpolation shall be used to determine the percentile rank in the event the
Company’s TSR Percentile Rank does not fall directly on one of the ranks listed
in the above chart.

 

(b)         For this purpose, TSR shall be determined as follows:

 

TSR

=

Change in Stock Price + Dividends Paid

 

 

Beginning Stock Price

 

(i)                                     Beginning Stock Price shall mean the
average of the Daily Averages for each of the twenty (20) trading days
immediately prior to the first day of the Performance Period;

 

(ii)                                  Ending Stock Price shall mean the average
of Daily Averages for each of the last twenty (20) trading days of the
Performance Period;

 

(iii)                               Change in Stock Price shall mean the
difference between the Beginning Stock Price and the Ending Stock Price; and

 

(iv)                              Dividends Paid shall mean the total of all
dividends paid on one (1) share of common stock during the applicable calendar
quarter(s) during the Performance Period, provided that dividends shall be
treated as though they are reinvested at the end of each calendar quarter based
on the stock price at the end of each calendar quarter.

 

(v)                                 Daily Average shall mean the average of the
high and low stock price on the applicable stock exchange of one share of common
stock for a particular trading day.

 

(c)          Following the TSR determination, the Company’s Percentile Rank
against the “Peer Group” shall be determined.  Once the Company’s Percentile
Rank is determined, the Performance Shares to be awarded shall then be
determined based on the chart in Article 3(a).

 

2

--------------------------------------------------------------------------------


 

(d)         “Peer Group” shall mean the companies listed below, categorized by
industry. If two companies in the Peer Group merge, or one is acquired, the new
company will be included in the Peer Group. If a company merges with a company
not in the Peer Group, the company will be removed and its TSR will not be
included as part of the Peer Group.

 

Agrium Inc.

Albemarle Corporation

Archer Daniels Midland Company

Bemis Company, Inc.

Crown Holdings Incorporated

E.I. du Pont de Nemours and Company

Ecolab, Inc.

FMC Corporation

W. R. Grace and Company

Huntsman Corporation

Innophos Holdings, Inc.

International Flavors & Fragrances Inc.

Kerry Group plc

MeadWestvaco Corporation

The Mosaic Company

Potash Corporation of Saskatchewan Inc.

Sealed Air Corporation

Sensient Technologies Corporation

Sigma-Aldrich Corporation

Tate & Lyle — ADR

 

Article 4. Termination Provisions

 

Except as provided below, the Participant shall be eligible for payment of
awarded Performance Shares, as determined in Article 3, only if the
Participant’s employment with the Company continues through the end of the
Performance Period.

 

If the Participant’s employment with the Company terminates prior to the end of
the Performance Period by reason of death, retirement on or after (a) age 65,
(B) age 62 with a minimum of 5 years of employment or service with the Company
or (c) age 55 with a minimum of 10 years of employment or service with the
Company) or the occurrence of such Participant’s Disability Date, subject to the
Committee’s approval, a pro-rated payment will be provided at the end of the
Performance Period of all or any portion of the Performance Award which would
have been paid to such Participant for such Performance Period as long as the
termination of employment occurred in years two or three of the Performance
Period.

 

Upon termination of employment prior to the end of the Performance Period under
any other circumstances, the Committee, in its sole discretion and taking into
consideration the performance of the Participant and the performance of the
Company during the Performance Period, may authorize the payment to the
Participant (or his legal representative) at the end of the Performance Period
of all or any portion of the Performance Share Award which would have been paid
to the Participant for such Performance Period.

 

If the Participant’s employment with the Company terminates for any other reason
prior to the end of the Performance Period, then the award which is subject to
such Performance Period on the effective date of the Participant’s termination
of employment shall, except as otherwise authorized by the Committee pursuant to
the preceding paragraph, be forfeited to and cancelled by the Company.

 

3

--------------------------------------------------------------------------------


 

Article 5. Dividends

 

The Participant shall have no right to any dividends which may be paid with
respect to shares of Common Stock until any such shares are paid to the
Participant following the completion of the Performance Period.

 

Article 6. Form and Timing of Payment of Performance Shares

 

(a)                           The payment of the Performance Share Award shall
be paid to the Participant no later than two and one-half months after the end
of the Performance Period.  Payment of the Performance Shares awarded shall be
made subject to the following:

 

(i)            The Participant shall have no rights with respect to any Award
until such Award shall be paid to such Participant.

 

(ii)           If the Committee determines, in its sole discretion, that the
Participant at any time has willfully engaged in any activity that the
Committee, in its sole discretion, determines was or is harmful to the Company,
any unpaid Award will be forfeited by the Participant.

 

(b)                           Performance Shares awarded, if any, will only be
paid out in shares of Common Stock.

 

(c)                            The Participant may defer receipt of all or any
portion of the Performance Shares awarded hereunder, upon such terms and
conditions stated in the deferral election form by filing such written election
with the Senior Vice President of Human Resources of the Company no later than
six months prior to the termination of the Performance Period, provided such
election is made in a manner which complies with the requirements of Code
Section 409A and/or other applicable laws. Deferrals may only be made into the
Ingredion Incorporated phantom unit investment option under the Ingredion
Incorporated Supplemental Executive Retirement Plan or a successor to that
investment option.

 

4

--------------------------------------------------------------------------------


 

Article 7. Nontransferability

 

Performance Shares may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution.  Further, except as otherwise provided in a Participant’s Award
Agreement, the Participant’s rights under the Plan shall be exercisable during
the Participant’s lifetime only by the Participant or the Participant’s legal
representative.

 

Article 8. Income Tax and Social Insurance Contribution Withholding

 

Prior to the issuance or delivery of any shares of Common Stock in settlement of
the Performance Shares, the Company or the Subsidiary or affiliate that employs
the participant (the “Employer”) (if applicable) shall have the right to require
the Participant to pay any U.S. Federal, state, local or other taxes (including
non-U.S. taxes, social insurance, payroll tax, payment on account or other
tax-related withholding) (“Tax-Related Items”) which may be required to be
withheld or paid in connection with the Performance Shares.  Such obligation
shall be satisfied either:

 

(a)                                 by the Company by withholding whole shares
of Common Stock which would otherwise be delivered to the Participant, having an
aggregate Fair Market Value determined as of the date the obligation to withhold
or pay taxes arises in connection with the Performance Shares (the “Tax Date”),
or by the Company or Employer withholding an amount of cash which would
otherwise be payable to the Participant, in the amount necessary to satisfy any
such obligation; or

 

(b)                                 by the Participant by any of the following
means: (A) a cash payment to the Company or the Employer in the amount necessary
to satisfy any such obligation, (B) delivery (either actual delivery or by
attestation procedures established by the Company) to the Company of shares of
Common Stock having an aggregate Fair Market Value, determined as of the Tax
Date, equal to the amount necessary to satisfy any such obligation,
(C) authorizing the Company to withhold whole shares of Common Stock which would
otherwise be delivered having an aggregate Fair Market Value, determined as of
the Tax Date, or withhold an amount of cash which would otherwise be payable to
the Participant, equal to the amount necessary to satisfy any such obligation,
or (D) any combination of (A), (B) and (C).

 

Shares of Common Stock to be delivered or withheld may not have an aggregate
Fair Market Value, determined as of the Tax Date, in excess of the amount
determined by applying the minimum statutory withholding rate (as determined by
the Company in good faith and in its sole discretion).  Any fraction of a share
of Common Stock which would be required to satisfy such an obligation shall be
disregarded and the Participant shall pay the remaining amount in cash.

 

Regardless of any action the Company or the Employer (if applicable) takes with
respect to any or all Tax-Related Items, the Participant acknowledges and agrees
that the ultimate liability for all Tax-Related Items legally due by the
Participant is and remains the Participant’s responsibility and that the Company
and/or the Employer (a) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Award or
the shares of

 

5

--------------------------------------------------------------------------------


 

Common Stock issued upon settlement of the Award, and (b) do not commit to
structure the terms of the Award (or any aspect of the Performance Shares) to
reduce or eliminate the Participant’s liability for Tax-Related Items.

 

Article 9. Participant Data Privacy

 

The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Participant’s personal
data as described in this document by and among, as applicable, the Company, its
affiliates and its Subsidiaries for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan.

 

The Participant understands that the Company (and/or the Employer, if
applicable) holds certain personal information about the Participant, including,
but not limited to, the Participant’s name, home address and telephone number,
date of birth, email address, family size, marital status, sex, beneficiary
information, emergency contacts, passport/visa information, age, language
skills, drivers license information, nationality, C.V. (or resume), wage
history, employment references, social insurance number or other identification
number, salary, job title, employment or severance contract, current wage and
benefit information, personal bank account number, tax related information, plan
or benefit enrollment forms and elections, option or benefit statements, any
shares of stock or directorships in the company, details of all options or any
other entitlements to shares of stock awarded, canceled, purchased, vested,
unvested or outstanding for purpose of managing and administering the Plan
(“Data”).

 

The Participant understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Participant’s country or elsewhere, and
that the recipient’s country may have different data privacy laws and
protections than the Participant’s country.  The Participant understands that
the Participant may request a list with the names and addresses of any potential
recipients of the Data by contacting Corporate Human Resources.

 

The Participant authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
shares of Common Stock acquired.  The Participant understands that Data will be
held only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan.

 

The Participant understands that the Participant may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing Corporate Human Resources.

 

The Participant understands, however, that refusing or withdrawing the
Participant’s consent may affect the Participant’s ability to participate in the
Plan.  For more information on the consequences of the Participant’s refusal to
consent or withdrawal of consent, the Participant understands that the
Participant may contact Corporate Human Resources.

 

6

--------------------------------------------------------------------------------


 

Article 10. Administration

 

This Agreement and the rights of the Participant hereunder are subject to all
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan.  It is expressly understood that the Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Agreement, all of which
shall be binding upon the Participant. Any inconsistency between the Agreement
and the Plan shall be resolved in favor of the Plan.

 

Article 11. Clawback Policy

 

This Agreement and the Performance Shares are subject to the Company’s Policy on
Recoupment of Incentive Compensation and any similar policy or policies that
have been or may be adopted by the Company.

 

Article 12. Miscellaneous

 

(a)                                 Change in Control.  In the event of a Change
in Control, the Performance Period will be deemed to have ended, and the
Performance Shares will be considered earned and the Target Performance Share
Award amount will be paid out in accordance with the Plan. Such deemed earned
Performance Shares shall be paid out as soon as practicable.

 

(b)                                 Continuation of Employment.  The selection
of any employee for participation in the Plan and this Agreement shall not give
such Participant any right to be retained in the employ of the Company. The
right and power of the Company to dismiss or discharge the Participant is
specifically reserved. The Participant or any person claiming under or through
the Participant shall not have any right or interest in the Plan or any Award
thereunder, unless and until all terms, conditions, and provisions of the Plan
that affect the Participant have been complied with as specified herein.

 

(c)                              Nature of the Award.  In accepting the Award,
the Participant acknowledges that:  (1) the Plan is established voluntarily by
the Company, it is discretionary in nature and it may be modified, suspended or
terminated by the Company at any time, as provided in the Plan and this
Agreement; (2) the grant of the Performance Shares is voluntary and occasional
and does not create any contractual or other right to receive future grants of
Performance Shares, or benefits in lieu of Performance Shares, even if
Performance Shares have been granted repeatedly in the past; (3) all decisions
with respect to future grants, if any, will be at the sole discretion of the
Company; (d) the Participant’s participation in the Plan is voluntary; (4) the
Performance Shares and any Common Stock subject to the Performance Shares are
not part of normal or expected compensation or salary for any purposes,
including, but not limited to,

 

7

--------------------------------------------------------------------------------


 

calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; (5) the grant of Performance Shares is provided for future
services to the Company and its affiliates and is not under any circumstances to
be considered compensation for past services; (6) in the event that the
Participant is an employee of an affiliate or Subsidiary of the Company, the
grant will not be interpreted to form an employment contract or relationship
with the Company; and furthermore, the grant will not be interpreted to form an
employment contract with the affiliate or Subsidiary that is the Participant’s
employer; (7) the future value of the underlying shares of Common Stock is
unknown and cannot be predicted with certainty; (8) no claim or entitlement to
compensation or damages arises from forfeiture or termination of the Performance
Shares or diminution in value of the Performance Shares or the shares of Common
Stock and the Participant irrevocably releases the Company, its affiliates
and/or its Subsidiaries from any such claim that may arise; and (9) in the event
of involuntary termination of the Participant’s employment, the Participant’s
right to receive Performance Shares and/or Common Stock under the Plan, if any,
will terminate in accordance with the terms of the Plan and will not be extended
by any notice period mandated under local law; furthermore, the Participant’s
right to earn in the Performance Shares after such termination of employment, if
any, will be measured by the date of termination of the Participant’s active
employment and will not be extended by any notice period mandated under local
law.

 

(d)                                 Application of the Law.  This Agreement
shall be subject to all applicable laws, rules, and regulations, and to such
approvals by any governmental agencies or national securities exchanges as may
be required.

 

(e)                                  Amendments to Conform to Law. 
Notwithstanding any other provision of this Agreement or the Plan to the
contrary, the Board of Directors may amend the Plan or this Agreement, to take
effect retroactively or otherwise, as deemed necessary or advisable for the
purpose of conforming the Plan or Agreement to any present or future law
relating to plans of this or similar nature (including, but not limited to, Code
Section 409A), and to the administrative regulations and rulings promulgated
thereunder.

 

(f)                                   Right to Amend or Terminate Agreement. 
With the approval of the Board, the Committee may terminate, amend, or modify
this Agreement; provided, however, that no such termination, amendment, or
modification of this Agreement may in any way adversely affect the Participant’s
rights under this Agreement without the Participant’s written consent.

 

(g)                                  Governing Law.  To the extent not preempted
by U.S. federal law, this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware.

 

(h)                                 Not a Public Offering in Non-U.S.
Jurisdictions.  If the Participant is resident or employed outside of the United
States, neither the grant of the Performance Shares under the Plan nor the
issuance of the underlying shares of Common Stock is

 

8

--------------------------------------------------------------------------------


 

intended to be a public offering of securities in the Participant’s country of
residence (and country of employment, if different).  The Company has not
submitted any registration statement, prospectus or other filings to the local
securities authorities in jurisdictions outside of the United States unless
otherwise required under local law.

 

(i)                                     Compliance with Local Law. If the
Participant is resident or employed outside of the United States, as a condition
to the grant of the Award, the Participant agrees to repatriate all payments
attributable to the shares of Common Stock and/or cash acquired under the Plan
in accordance with local foreign exchange rules and regulations in the
Participant’s country of residence (and country of employment, if different). 
In addition, the Participant agrees to take any and all actions, and consent to
any and all actions taken by the Company and the Company’s Subsidiaries and
affiliates, as may be required to allow the Company and the Company’s
Subsidiaries and affiliates to comply with local laws, rules and regulations in
the Participant’s country of residence (and country of employment, if
different).  Finally, the Participant agrees to take any and all actions as may
be required to comply with the Participant’s personal legal and tax obligations
under local laws, rules and regulations in the Participant’s country of
residence (and country of employment, if different).

 

(j)                                    Electronic Delivery.  The Company may, in
its sole discretion, decide to deliver any documents related to the Performance
Shares or other awards granted to the Participant under the Plan by electronic
means.  The Participant hereby consents to receive such documents be electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party-designated by
the Company.

 

(k)                                 English Language.  If the Participant is
resident and/or employed outside of the United States, the Participant
acknowledges and agrees that it is the Participant’s express intent that the
Agreement, the Plan and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to the Performance Shares, be drawn
up in English.  If the Participant has received the Agreement, the Plan or any
other documents related to the Performance Shares translated into a language
other than English, and if the meaning of the translated version is different
than the English version, the English version will control.

 

(l)                                     Additional Requirements.  The Company
reserves the right to impose other requirements on the Performance Shares, any
shares of Common Stock acquired pursuant to the Performance Shares, and the
Participant’s participation in the Plan, to the extent the Company determines,
in its sole discretion, that such other requirements are necessary or advisable
in order to comply with local law or to facilitate the administration of the
Plan.  Such requirements may include (but are not limited to) requiring the
Participant to sign any agreements or undertakings that may be necessary to
accomplish the foregoing.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of February 4, 2014.

 

 

 

Ingredion Incorporated

 

 

 

 

 

 

 

 

By:

Diane Frisch

 

 

 

 

Title:

Senior Vice President, Human Resources

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

*          *          *          *          *

 

10

--------------------------------------------------------------------------------